Citation Nr: 1549404	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral numbness of the hips and knees.

2.  Entitlement to service connection for numbness of the right hip and knee on a de novo basis. 

3.  Entitlement to service connection for numbness of the left hip and knee on a de novo basis. 


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 1988 and from February 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a videoconference hearing before the undersigned in September 2015.  A transcript is in the record. 

The issue of entitlement to service connection for numbness of the left hip and knee on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement or new and material evidence within a year of the March 1993 notice of the February 1993 rating decision that denied entitlement to service connection for numbness of the hips and knees.  

2.  Evidence received since the February 1993 decision became final pertains to a basis for the previous denial and raises a reasonable possibility of substantiating the claims.

3.  The Veteran has current radiculopathy of the right lower extremity, that is proximately due to a service connected low back disability.  


CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied entitlement to service connection for bilateral numbness of the hips and knees is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2015). 

2.  Evidence received since the February 1993 rating decision is new and material, and the claim for service connection for bilateral numbness of the hips and knees is reopened.  38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for radiculopathy of the right leg, claimed as numbness of the right hip and knee, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

If a notice of disagreement or new and material evidence is not received within one year of an RO decision, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b).

A final decision will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence raises a reasonable possibility of substantiating the claim if it would trigger VA's duty to provide an examination.  Shade v. Shinseki, 24 Vet. App. 110(2010).  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79(2006).  .  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004). 

The Veteran's original claim for service connection was denied in a February 1993 rating decision.  She was notified of this decision in a March 1993 letter.  The Veteran did not submit a notice of disagreement with this claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  Although additional VA treatment records were received in May 1993, these were not new and material as they did not refer to disability of the hips or knees.  See 38 C.F.R. § 3.156(b).  Therefore, the February 1993 rating decision is final.  

The Veteran submitted a request to reopen her claim in July 2009.  

The evidence considered in the February 1993 rating decision included the Veteran's service treatment records, as well as the report of a VA examination conducted in January 1993.  Her claim was denied on the basis that there was no hip or knee numbness shown at the VA examination; i.e. that a current disability was not shown.  

Evidence received since February 1993 includes VA treatment records dating from 1991, private medical records from 2015, and VA examinations conducted in February 1999, April 2000, May 2006, November 2010, December 2012, and September 2015.  The Veteran also provided testimony at the September 2015 hearing.  

The September 2015 VA examination includes a diagnosis of right lower extremity radiculopathy.  The November 2010 examination included findings of diminished vibratory sensation on the left.  This evidence is new because it did not exist in February 1993.  It is also material, in that it provides evidence of a current disability.  Therefore, new and material evidence has been submitted to reopen the claim for service connection for numbness of the hips and knees.

Service Connection Right Lower Extremity

The Veteran's service connected disabilities include lumbar strain with degenerative joint disease of the lumbar spine.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Private medical records from 2015 show that the Veteran was followed for back symptoms, including increasing radiculopathy into the right leg.  A March 2015 computed tomography myelogram of the lumbar spine showed advanced multilevel lumbar spondylosis superimposed on some congenital central canal narrowing with the most significant disease present at L4 to L5.  In August 2015 the Veteran underwent surgery for an L4 to L5 laminectomy with decompression and instrumented fusion.  

At a VA examination in September 2015, current diagnoses included right lower extremity radiculopathy.  The examiner commented that since the onset of lower back pain in 1988 the condition had progressed to degenerative lumbar spine disability with disc disease and radiculopathy.  

The VA examiner clearly links the current right leg radiculopathy to the service connected back disability.  There is no evidence to the contrary.  Service connection for radiculopathy of the right leg is warranted.  


ORDER

New and material evidence has been submitted to reopen a claim for service connection for bilateral numbness of the hips and knees; to this extent the appeal is granted. 

Entitlement to service connection for radiculopathy of the right lower extremity, claimed as numbness of the right hip and knee, is granted.  

REMAND

The Veteran has consistently reported complaints of numbness of the left lower extremity for many years.  The September 2015 VA examination reportedly demonstrated normal findings regarding the left lower extremity.  However, the November 2010 VA examination showed decreased vibratory sense of the left lower extremity; this could serve to show current disability.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Examiners have at times attributed her symptoms to a non-service connected knee disability.  Therefore, further examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current neurologic disability of the left hip and knee is related to the service connected low back disability.  The examiner should note that the claims folder was reviewed.  The November 2010 VA finding of reduced vibratory sense in the left leg should be noted, as well as the Veteran's history of radiculopathy and spinal stenosis at L4 to L5.  

      The examiner should answer the following questions:

a) Does the Veteran have a current neurologic disability of the left lower extremity including numbness of the hip and/or knee?  A disability is current if shown at any time since 2008, even if not present on the current examination. 

b) Is it as likely as not that a current left lower extremity disability began in active service or is otherwise the result of a disease or injury in active service?

c) If the Veteran has a disability of the left lower extremity but the answer to (b) is negative, is it as likely as not that the left leg disability is caused or aggravated by her service connected low back disability?  If aggravation is found, is there medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of the left leg disability prior to aggravation? 

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


